          Case 1:19-cr-00160-RDM Document 17 Filed 05/24/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                               :
                                                       :
                                                       :
        v.                                             :       CR. NO. 19-160 (RDM)(GMH)
                                                       :
TYRELL GALES,                                          :
                                                       :
             Defendant.                                :

                   REQUEST FOR ISSUANCE OF A BENCH WARRANT


       The United States of America, by and through its attorney, the United States Attorney for the

District of Columbia, respectfully submits this Request for Issuance of a Bench Warrant consistent

with United States Magistrate Judge G. Michael Harvey’s telephone conference with the parties today

and in light of the Pretrial Services Report filed on even date, (ECF DOC 16), which indicates that the

defendant has removed his GPS device, is now a loss of contact with the Pretrial Services Agency and

is thus non-compliant with the release conditions ordered in this case.



                                                       Respectfully submitted,


                                                       JESSIE K. LIU
                                                       UNITED STATES ATTORNEY
                                                       D.C. Bar No. 472-845

                                               By:         /s/_______________________
                                                       LISA NICOLE WALTERS
                                                       D.C. Bar No. 974-492
                                                       Assistant United States Attorney
                                                       555 Fourth Street, N.W., Fourth Floor
                                                       Washington, D.C. 20530
                                                       Telephone: (202) 252-7499
                                                       E-mail: Lisa.Walters@usdoj.gov
         Case 1:19-cr-00160-RDM Document 17 Filed 05/24/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel Shelli Peters, via the Electronic Case Filing (ECF) system, this 24th day of May, 2019.



                                                       /s/_______________________
                                                    Lisa N. Walters
                                                    Assistant United States Attorney
